DETAILED ACTION
 	Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “in case that the first frequency band corresponds to a first frequency range, the PBCH is transmitted using the single-carrier waveform in a second bandwidth, and in case that the first frequency band corresponds to second frequency range having lower frequency than the first frequency range, the PBCH is transmitted using the multi-carrier waveform in the second bandwidth.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0261315 teaches PBCH may be transmitted via OFDM/SC-FDM or SC-QAM.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632